Title: To Thomas Jefferson from George Hadfield, Leonard Harbaugh, and George Blagden, 27 October 1802
From: Hadfield, George,Harbaugh, Leonard,Blagden, George
To: Jefferson, Thomas


          
            Sir
            City of Washington October 27 1802
          
          The under signed have examined the construction of the Eliptical Room south of the Capitol agreeable to your wish expressed through Mr Clackston and are of opinion that the signs of instability which have appeared in the building are entirely owing to the Roof which presses the walls outward, but they believe that no immediate bad consequnces can hapen.
          They would recommend all the cracks to be stopped up, and if any further marks should appear that the Building is still giving way the walls may be propped up on the out side to insure the Building till after the next session of Congress—
          Sir We are Yr. Obt. Servants
          
            Geo Hadfield
            Leonard Harbaugh
            George Blagden
          
        